      Case 2:20-cv-00223-RMP      ECF No. 12   filed 08/21/20   PageID.106 Page 1 of 30



 1 WILLIAM D. HYSLOP, United States Attorney

 2 DEREK T. TAYLOR, Assistant United States Attorney
     United States Attorney’s Office
 3 Eastern District of Washington

 4 920 West Riverside Avenue, Suite 340
     P.O. Box 1494, Spokane WA 99201
 5 Tel: (509) 835-6319; Fax: (509) 835-6397

 6 E-mail: DTaylor4@usa.doj.gov

 7 JEAN E. WILLIAMS, Deputy Assistant Attorney General

 8 MICHELLE M. SPATZ, Trial Attorney
     Wildlife & Marine Resources Section
 9 EMMA HAMILTON, Trial Attorney
10 Natural Resources Section
     U.S. Department of Justice
11 Environment & Natural Resources Division

12 P.O. Box 7611, Ben Franklin Station
     Washington, D.C. 20044-7611
13 Tel: (202) 598-9741 (Spatz); (202) 305-0479 (Hamilton)

14 Fax: (202) 305-0275 (Spatz); (202) 305-0506 (Hamilton)
     E-mail: michelle.spatz@usdoj.gov; emma.hamilton@usdoj.gov
15

16 SHAUN M. PETTIGREW, Trial Attorney
   Natural Resources Section
17 c/o NOAA, Damage Assessment
   7600 Sand Point Way, NE
18 Seattle, WA 98115
   Phone: (206) 526-6881
19 shaun.pettigrew@usdoj.gov

20
     Attorneys for Federal Defendants
21
                     UNITED STATES DISTRICT COURT
22
                FOR THE EASTERN DISTRICT OF WASHINGTON
23

24

25

26

27

28
         Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.107 Page 2 of 30



 1       WILDEARTH GUARDIANS,                         Case No. 2:20-cv-00223-RMP
 2
         WESTERN WATERSHEDS
         PROJECT, and KETTLE RANGE                    ANSWER
 3       CONSERVATION GROUP;
 4
                       Plaintiffs,
 5

 6                v.

 7 U.S. FOREST SERVICE; GLENN
 8 CASAMASSA, Pacific Northwest
   Regional Forester, U.S. Forest Service;
 9 RODNEY SMOLDON, Forest

10 Supervisor, Colville National Forest;

11                      Federal Defendants.
12

13           Federal Defendants hereby respond to the allegations in Plaintiffs’
14   Complaint for Declaratory and Injunctive Relief (Complaint), ECF No. 1, in the
15   above-captioned action. The numbered paragraphs in this Answer correspond to
16   the numbered paragraphs in the Amended Complaint.
17                                     “INTRODUCTION” 1
18           1.        The allegations in the first and second sentences of this paragraph
19   constitute conclusions of law to which no response is required. Federal
20   Defendants deny the allegations in the third and fourth sentences of this
21   paragraph. The allegations in the fifth sentence of this paragraph purport to
22   characterize the revised Land and Resource Management Plan (2019 Forest Plan)
23
     1
24       The headings here correspond to the headings in the Complaint. Federal
25   Defendants include them strictly to provide convenient reference to the
26   Complaint and do not intend them to form any substantive part of Federal
27   Defendants’ Answer. To the extent the Complaint headings make substantive
28   allegations, Federal Defendants deny those allegations.

                                                 FEDERAL DEFENDANTS’ ANSWER 2
      Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.108 Page 3 of 30



 1
     for the Colville National Forest, which speaks for itself and is the best evidence of
 2
     its content. The allegations in the sixth sentence of this paragraph regarding
 3
     “rejected calls,” “annual grazing instructions,” “those portions,” “concentrated,”
 4
     and “past several years,” are too vague and ambiguous to permit Federal
 5
     Defendants to frame a response, and are denied on that basis. The allegations in
 6
     the seventh sentence of this paragraph regarding “status quo grazing practices,”
 7
     “sat idly by,” “at the behest of,” and “rugged, heavily-treed portions of the
 8
     National Forest,” are too vague and ambiguous to permit Federal Defendants to
 9
     frame a response, and are denied on that basis.
10
           2.     Federal Defendants deny the allegations in the first and second
11
     sentences of this paragraph because they lack sufficient knowledge or information
12
     to form a belief as to the truth of the allegations. The allegations in the third
13
     sentence of this paragraph regarding “other nearby ranchers,” “steadfastly
14
     refuses,” and “commonsense measures,” are too vague and ambiguous to permit
15
     Federal Defendants to frame a response, and are denied on that basis. The
16
     allegations in the first clause of the fourth sentence of this paragraph are too
17
     vague and ambiguous to permit Federal Defendants to frame a response, and are
18
     denied on that basis. The allegations in the second clause of the fourth sentence
19
     of this paragraph purport to characterize the relevant grazing permits, which
20
     speak for themselves and are the best evidence of their content. To the extent a
21
     response is required, Federal Defendants deny the allegations in the second clause
22
     of the fourth sentence of this paragraph. The allegations in the fifth sentence of
23
     this paragraph constitute conclusions of law to which no response is required. To
24
     the extent a response is required, Federal Defendants deny the allegations in the
25
     fifth sentence of this paragraph.
26
           3.     Federal Defendants admit the allegations in the first sentence of this
27
     paragraph that the Colville National Forest is approximately 1.1 million acres in
28

                                              FEDERAL DEFENDANTS’ ANSWER 3
      Case 2:20-cv-00223-RMP      ECF No. 12    filed 08/21/20   PageID.109 Page 4 of 30



 1
     size and is geographically considered part of the northern Rocky Mountains, with
 2
     the Kettle River Range on the western half and the Selkirk Mountains on the east.
 3
     The remaining allegations in the first sentence of this paragraph regarding
 4
     “mostly comprised of densely forested rugged terrain” and “prime habitat for
 5
     native carnivores” are too vague and ambiguous to permit Federal Defendants to
 6
     frame a response, and are denied on that basis. The allegations in the second
 7
     sentence of this paragraph regarding “widely grazed” are too vague and
 8
     ambiguous to permit Federal Defendants to frame a response, and are denied on
 9
     that basis. Federal Defendants admit the allegations in the third sentence of this
10
     paragraph. The allegations in the fourth sentence of this paragraph purport to
11
     characterize the 2019 Forest Plan, Allotment Management Plans (AMPs), and
12
     “annual grazing authorizations,” which speak for themselves and are the best
13
     evidence of their content.
14
           4.     The allegations in this paragraph constitute Plaintiffs’
15
     characterization of this case to which no response is required. To the extent a
16
     response is required, Federal Defendants deny the allegations in this paragraph.
17
           5.     The allegations in this paragraph constitute Plaintiffs’
18
     characterization of this case to which no response is required. To the extent a
19
     response is required, Federal Defendants deny the allegations in this paragraph.
20
           6.     The allegations in the first sentence of this paragraph regarding
21
     “2020 annual grazing instructions” are too vague and ambiguous to permit
22
     Federal Defendants to frame a response, and are denied on that basis. The
23
     allegations in the second sentence of this paragraph regarding “2020 grazing
24
     authorizations” are too vague and ambiguous to permit Federal Defendants to
25
     frame a response, and are denied on that basis. Further, the allegations in the
26
     second sentence of this paragraph purport to characterize the 2019 Forest Plan,
27
     which speaks for itself and is the best evidence of its content.
28

                                             FEDERAL DEFENDANTS’ ANSWER 4
      Case 2:20-cv-00223-RMP      ECF No. 12    filed 08/21/20   PageID.110 Page 5 of 30



 1
           7.     The allegations in this paragraph constitute Plaintiffs’
 2
     characterization of this case to which no response is required. To the extent a
 3
     response is required, Federal Defendants admit that the Canada lynx and grizzly
 4
     bear are listed as “threatened” species under the Endangered Species Act (ESA)
 5
     and deny the remaining allegations in this paragraph.
 6
           8.     The allegations in this paragraph constitute Plaintiffs’
 7
     characterization of this case to which no response is required. To the extent a
 8
     response is required, Federal Defendants deny the allegations in this paragraph.
 9
                            “JURISDICTION AND VENUE”
10
           9.     The allegations in this paragraph constitute conclusions of law to
11
     which no response is required.
12
           10.    The allegations in this paragraph constitute conclusions of law to
13
     which no response is required. To the extent a response is required, Federal
14
     Defendants admit venue is proper in the Eastern District of Washington.
15
           11.    The allegations in this paragraph constitute conclusions of law to
16
     which no response is required.
17
                                        “PARTIES”
18
           12.    Federal Defendants deny the allegations in this paragraph because
19
     they lack sufficient knowledge or information to form a belief as to the truth of
20
     the allegations.
21
           13.    Federal Defendants deny the allegations in this paragraph because
22
     they lack sufficient knowledge or information to form a belief as to the truth of
23
     the allegations.
24
           14.    Federal Defendants deny the allegations in this paragraph because
25
     they lack sufficient knowledge or information to form a belief as to the truth of
26
     the allegations.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 5
      Case 2:20-cv-00223-RMP      ECF No. 12    filed 08/21/20   PageID.111 Page 6 of 30



 1
           15.    Federal Defendants admit the allegations in the first clause of this
 2
     paragraph. The remaining allegations in this paragraph constitute conclusions of
 3
     law to which no response is required.
 4
           16.    Federal Defendants admit the allegations in the first sentence of this
 5
     paragraph. Federal Defendants admit the allegations in the second sentence of
 6
     this paragraph that Glen Casamassa signed the final Record of Decision (ROD)
 7
     for the 2019 Colville Forest Plan. The remaining allegations in the second
 8
     sentence of this paragraph contain Plaintiffs’ characterization of the case to which
 9
     no response is required.
10
           17.    Federal Defendants admit the allegations in the first and second
11
     sentences of this paragraph. The allegations in the third sentence of this paragraph
12
     contain Plaintiffs’ characterization of the case to which no response is required.
13
           18.    The allegations in this paragraph contain Plaintiffs’ characterization
14
     of the Complaint to which no response is required.
15
           19.    The allegations in the first sentence of this paragraph contain
16
     Plaintiffs’ characterization of the case to which no response is required. To the
17
     extent a response is required, Federal Defendants deny the allegations in the first
18
     sentence of this paragraph because they lack sufficient knowledge or information
19
     to form a belief as to the truth of the allegations. Federal Defendants deny the
20
     allegations in the second, third, and fourth sentences of this paragraph because
21
     they lack sufficient knowledge or information to form a belief as to the truth of
22
     the allegations. The allegations in the fifth sentence of this paragraph constitute
23
     conclusions of law to which no response is required. To the extent a response is
24
     required, Federal Defendants deny the allegations in the fifth sentence of this
25
     paragraph.
26
           20.    Federal Defendants deny the allegations in the first three sentences
27
     of this paragraph because they lack sufficient knowledge or information to form a
28

                                             FEDERAL DEFENDANTS’ ANSWER 6
      Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.112 Page 7 of 30



 1
     belief as to the truth of the allegations. The allegations in the fourth and fifth
 2
     sentences of this paragraph constitute conclusions of law to which no response is
 3
     required. To the extent a response is required, Federal Defendants deny the
 4
     allegations in the fourth and fifth sentences of this paragraph.
 5
                                “LEGAL BACKGROUND”
 6
                 “National Forest Management Act and Livestock Grazing”
 7
           21.     The allegations in this paragraph constitute conclusions of law to
 8
     which no response is required.
 9
           22.     The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           23.     The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
           24.     Federal Defendants admit the allegations in the first sentence of this
14
     paragraph that the Forest Service adopted the 2019 Forest Plan on October 21,
15
     2019, to replace a Forest Plan adopted in 1988. Federal Defendants deny the
16
     allegations in the first sentence of this paragraph that the 2019 Forest Plan is “the
17
     governing Forest Plan,” and aver that some site-specific actions, including some
18
     grazing permits, that were authorized under the 1988 Forest Plan continue to be
19
     implemented under the 1988 Forest Plan. Federal Defendants admit the
20
     allegations in the second and third sentences of this paragraph, including footnote
21
     1.
22
           25.     The allegations in this paragraph constitute conclusions of law to
23
     which no response is required. The allegations in the first sentence of footnote 2
24
     purport to characterize the Forest Service Manual, which speaks for itself and is
25
     the best evidence of its content. Federal Defendants admit the allegations in the
26
     second sentence of footnote 2.
27

28

                                              FEDERAL DEFENDANTS’ ANSWER 7
      Case 2:20-cv-00223-RMP         ECF No. 12   filed 08/21/20   PageID.113 Page 8 of 30



 1
           26.    The allegations in this paragraph constitute conclusions of law to
 2
     which no response is required.
 3
           27.    The allegations in this paragraph, including footnote 3, constitute
 4
     conclusions of law to which no response is required.
 5
           28.    The allegations in this paragraph constitute conclusions of law to
 6
     which no response is required.
 7
           29.    The allegations in this paragraph, including footnote 4, constitute
 8
     conclusions of law to which no response is required.
 9
           30.    The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           31.    The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
           32.    The allegations in this paragraph constitute conclusions of law to
14
     which no response is required.
15
           33.    The allegations in this paragraph constitute conclusions of law to
16
     which no response is required.
17
           34.    The allegations in the first three sentences of this paragraph
18
     constitute conclusions of law to which no response is required. To the extent a
19
     response is required, Federal Defendants deny the allegations in the first three
20
     sentences of this paragraph and aver that annual operating plans or annual
21
     operating instructions are not required by law or regulation. The allegations in
22
     the fourth sentence of this paragraph purport to characterize the environmental
23
     analysis for the revised Colville Forest Plan, which speaks for itself and is the
24
     best evidence of its content.
25
              “National Environmental Policy Act and Livestock Grazing”
26
           35.    The allegations in this paragraph constitute conclusions of law to
27
     which no response is required.
28

                                              FEDERAL DEFENDANTS’ ANSWER 8
      Case 2:20-cv-00223-RMP    ECF No. 12    filed 08/21/20   PageID.114 Page 9 of 30



 1
           36.   The allegations in this paragraph constitute conclusions of law to
 2
     which no response is required.
 3
           37.   The allegations in this paragraph constitute conclusions of law to
 4
     which no response is required.
 5
           38.   The allegations in this paragraph constitute conclusions of law to
 6
     which no response is required.
 7
           39.   The allegations in this paragraph constitute conclusions of law to
 8
     which no response is required.
 9
           40.   The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           41.   The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
                               “Endangered Species Act”
14
           42.   The allegations in this paragraph constitute conclusions of law to
15
     which no response is required.
16
           43.   The allegations in this paragraph constitute conclusions of law to
17
     which no response is required.
18
           44.   The allegations in this paragraph constitute conclusions of law to
19
     which no response is required.
20
           45.   The allegations in this paragraph constitute conclusions of law to
21
     which no response is required.
22
           46.   The allegations in this paragraph constitute conclusions of law to
23
     which no response is required.
24
                            “FACTUAL BACKGROUND”
25
                         “Gray Wolves Return to Washington”
26
           47.   Federal Defendants admit the allegations in this paragraph.
27

28

                                           FEDERAL DEFENDANTS’ ANSWER 9
     Case 2:20-cv-00223-RMP        ECF No. 12    filed 08/21/20   PageID.115 Page 10 of 30



 1
           48.      The allegations in the first sentence of this paragraph regarding “very
 2
     few wolves” are too vague and ambiguous to permit Federal Defendants to frame
 3
     a response, and are denied on that basis. Federal Defendants admit the allegations
 4
     in the second sentence of this paragraph. The allegations in the third sentence of
 5
     this paragraph constitute conclusions of law to which no response is required.
 6
           49.      Federal Defendants admit the allegations in this paragraph.
 7
           50.      Federal Defendants admit the allegations in this paragraph.
 8
           51.      Federal Defendants admit the allegations in this paragraph.
 9
           52.      To the extent the allegations in this paragraph and the first sentence
10
     of footnote 5 purport to characterize the annual wolf report from the Washington
11
     Department of Fish and Wildlife (WDFW), that report speaks for itself and is the
12
     best evidence of its content. To the extent a response is required, Federal
13
     Defendants deny the allegations because they lack sufficient knowledge or
14
     information to form a belief as to the truth of the allegations. The allegations in
15
     the second sentence of footnote 5 purport to characterize the Wolf Conservation
16
     and Management Plan (WA wolf plan), which speaks for itself and is the best
17
     evidence of its content. Federal Defendants admit the allegations in the third
18
     sentence of footnote 5 that the Confederated Tribes of the Colville Reservation
19
     borders the Colville National Forest to the south. Federal Defendants deny the
20
     remaining allegations in the third sentence of footnote 5 because they lack
21
     sufficient knowledge or information to form a belief as to the truth of the
22
     allegations.
23
           53.      Federal Defendants admit the allegations in this paragraph.
24
                    “Wolf Conservation and Management in Washington”
25
           54.      The allegations in this paragraph purport to characterize the U.S.
26
     Fish and Wildlife Service’s (FWS) 2007 proposed rule to delist the gray wolf in
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 10
     Case 2:20-cv-00223-RMP       ECF No. 12     filed 08/21/20   PageID.116 Page 11 of 30



 1
     the northern Rocky Mountains, 72 Fed. Reg. 36,939 (July 6, 2007), which speaks
 2
     for itself and is the best evidence of its content.
 3
           55.    The allegations in the first sentence of this paragraph purport to
 4
     characterize unidentified court orders and a 2011 Appropriations Act rider, which
 5
     speak for themselves and are the best evidence of their content. The allegations
 6
     in the second sentence of this paragraph purport to characterize the 2011
 7
     Appropriations Act rider, which speaks for itself and is the best evidence of its
 8
     content. Federal Defendants admit the allegations in the third sentence of this
 9
     paragraph. The allegations in the first sentence of footnote 6 constitute
10
     conclusions of law to which no response is required. The allegations in the
11
     second sentence of footnote 6 purport to characterize 84 Fed. Reg. 9,451, 9,648
12
     (Mar. 15, 2019), which speaks for itself and is the best evidence of its content.
13
     The allegations in the third sentence of footnote 6 constitute conclusions of law to
14
     which no response is required.
15
           56.    The allegations in this paragraph constitute conclusions of law to
16
     which no response is required.
17
           57.    Federal Defendants deny the allegations in the first sentence of this
18
     paragraph that the WDFW began developing the WA wolf plan in 2007 because
19
     they lack sufficient knowledge or information to form a belief as to the truth of
20
     the allegations. Federal Defendants admit the remaining allegations in the first
21
     sentence of this paragraph. Federal Defendants admit the allegations in the
22
     second sentence of this paragraph.
23
           58.    The allegations in this paragraph purport to characterize the WA
24
     wolf plan, which speaks for itself and is the best evidence of its content.
25
           59.    The allegations in this paragraph purport to characterize the WA
26
     wolf plan, which speaks for itself and is the best evidence of its content.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 11
     Case 2:20-cv-00223-RMP        ECF No. 12   filed 08/21/20   PageID.117 Page 12 of 30



 1
           60.    The allegations in this paragraph purport to characterize WDFW’s
 2
     annual wolf reports, which speak for themselves and are the best evidence of their
 3
     content.
 4
           61.    The allegations in the first two clauses of the first sentence of this
 5
     paragraph purport to characterize state legal proceedings, which speak for
 6
     themselves and are the best evidence of their content. Federal Defendants admit
 7
     the allegations in the third clause of the first sentence of this paragraph that the
 8
     Forest Service authorizes grazing on federal public lands. Federal Defendants
 9
     deny the remaining allegations in the third clause of the first sentence of this
10
     paragraph. Federal Defendants deny the allegations in the second sentence of this
11
     paragraph because they lack sufficient knowledge or information to form a belief
12
     as to the truth of the allegations.
13
                  “The Colville National Forest and Livestock Grazing”
14
           62.    Federal Defendants admit the allegations in this paragraph except for
15
     the allegations in footnote 7. Federal Defendants deny the allegations in footnote
16
     7 because they lack sufficient knowledge or information to form a belief as to the
17
     truth of the allegations.
18
           63.    The allegations in the first sentence of this paragraph regarding
19
     “diverse array” are too vague and ambiguous to permit Federal Defendants to
20
     frame a response, and are denied on that basis. Federal Defendants aver that
21
     wildlife and plants inhabit the Colville National Forest including some wildlife
22
     that are listed under the ESA and some wildlife and plants that are identified as
23
     sensitive species by the Forest Service. Federal Defendants deny the allegation in
24
     the second sentence of this paragraph that the wolverine is a “candidate” for
25
     federal listing and aver that the wolverine is proposed to be listed as threatened.
26
     Federal Defendants admit the remaining allegations in the second sentence of this
27
     paragraph.
28

                                             FEDERAL DEFENDANTS’ ANSWER 12
     Case 2:20-cv-00223-RMP      ECF No. 12      filed 08/21/20   PageID.118 Page 13 of 30



 1
           64.    Federal Defendants admit the allegations in this paragraph.
 2
           65.    Federal Defendants admit the allegations in this paragraph.
 3
           66.    The allegations in this paragraph regarding “source of conflicts,”
 4
     “dramatically alter,” “ecological communities,” “harming,” “multitude,” and
 5
     “degrading,” are too vague and ambiguous to permit Federal Defendants to frame
 6
     a response, and are denied on that basis.
 7
                          “The Colville’s Forest Plan Revision”
 8
           67.    Federal Defendants admit the allegations in the first sentence of this
 9
     paragraph. Federal Defendants admit the allegations in the second sentence of
10
     this paragraph that the Forest Service began the public scoping process for
11
     revising the 1988 Forest Plan in 2004. Federal Defendants deny the remaining
12
     allegations in the second sentence of this paragraph. Federal Defendants admit
13
     the allegations in the third sentence of this paragraph that the Forest Service
14
     released a draft environmental impact statement (DEIS) for the proposed revised
15
     Forest Plan in January 2016. The remaining allegations in the third sentence of
16
     this paragraph purport to characterize the DEIS, which speaks for itself and is the
17
     best evidence of its content.
18
           68.    Federal Defendants admit the allegations in this paragraph that
19
     Plaintiffs submitted comments on the DEIS. The remaining allegations in this
20
     paragraph purport to characterize those comments, which speak for themselves
21
     and are the best evidence of their content.
22
           69.    Federal Defendants admit the allegations in this paragraph, and aver
23
     that the Forest Service issued a revised version of the final environmental impact
24
     statement (FEIS) in September 2019.
25
           70.    The allegations in this paragraph purport to characterize the FEIS,
26
     which speaks for itself and is the best evidence of its content. The allegations in
27
     this paragraph further constitute conclusions of law to which no response is
28

                                            FEDERAL DEFENDANTS’ ANSWER 13
     Case 2:20-cv-00223-RMP       ECF No. 12     filed 08/21/20   PageID.119 Page 14 of 30



 1
     required. To the extent a response is required, Federal Defendants deny the
 2
     allegations in this paragraph.
 3
           71.    Federal Defendants admit the allegations in this paragraph that
 4
     Plaintiffs filed objections to the FEIS and draft ROD. The remaining allegations
 5
     in this paragraph constitute conclusions of law to which no response is required.
 6
           72.    The allegations in this paragraph purport to characterize objections
 7
     to the FEIS and draft ROD, which speak for themselves and are the best evidence
 8
     of their content.
 9
           73.    The allegations in this paragraph and footnote 8 purport to
10
     characterize certain cited references, which speak for themselves and are the best
11
     evidence of their content.
12
           74.    The allegations in this paragraph purport to characterize the 1988
13
     Colville Forest Plan and the 2019 Forest Plan, which speak for themselves and
14
     are the best evidence of their content.
15
           75.    The allegations in the first sentence of this paragraph purport to
16
     characterize objections to the FEIS and draft ROD, which speak for themselves
17
     and are the best evidence of their content. The allegations in the second sentence
18
     of this paragraph and the four accompanying bullet points purport to characterize
19
     proposed revised Forest Plans for the Wallowa-Whitman, Umatilla, and Malheur
20
     National Forests, which speak for themselves and are the best evidence of their
21
     content. Federal Defendants admit the allegations in footnote 9.
22
           76.    The allegations in this paragraph purport to characterize the FEIS,
23
     which speaks for itself and is the best evidence of its content.
24
           77.    The allegations in this paragraph purport to characterize the ROD,
25
     which speaks for itself and is the best evidence of its content.
26
              “Diamond M’s Cattle Grazing on the Colville and its Highly
27
                  Disproportionate Rate of Conflict with Gray Wolves”
28

                                               FEDERAL DEFENDANTS’ ANSWER 14
     Case 2:20-cv-00223-RMP        ECF No. 12     filed 08/21/20   PageID.120 Page 15 of 30



 1
            78.    Federal Defendants admit the allegations in this paragraph that the
 2
     Forest Service has issued permits to the Diamond M Ranch, a partnership of the
 3
     McIrvin family, to graze cattle on the Colville National Forest for the past 75
 4
     years. Federal Defendants deny the remaining allegations in this paragraph
 5
     because they lack sufficient knowledge or information to form a belief as to the
 6
     truth of the allegations.
 7
            79.    Federal Defendants admit the allegations in this paragraph that the
 8
     Forest Service issued a permit to the Diamond M Ranch to graze cattle on the
 9
     Churchill, Lambert, C.C. Mountain, Hope Mountain, and Copper-Mires
10
     allotments in 2013. The remaining allegations in this paragraph purport to
11
     characterize the permit, which speaks for itself and is the best evidence of its
12
     content.
13
            80.    The allegations in this paragraph are too vague and ambiguous to
14
     permit Federal Defendants to frame a response, and are denied on that basis.
15
            81.    The allegations in this paragraph regarding “mounting, high-profile
16
     conflicts” and “resulted in numerous preventable wolf deaths,” are too vague and
17
     ambiguous to permit Federal Defendants to frame a response, and are denied on
18
     that basis.
19
            82.    Federal Defendants deny the allegations in this paragraph because
20
     they lack sufficient knowledge or information to form a belief as to the truth of
21
     the allegations.
22
            83.    Federal Defendants deny the allegations in this paragraph because
23
     they lack sufficient knowledge or information to form a belief as to the truth of
24
     the allegations.
25
            84.    Federal Defendants deny the allegations in this paragraph, including
26
     footnote 10, because they lack sufficient knowledge or information to form a
27
     belief as to the truth of the allegations.
28

                                              FEDERAL DEFENDANTS’ ANSWER 15
     Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.121 Page 16 of 30



 1
           85.    Federal Defendants deny the allegations in this paragraph because
 2
     they lack sufficient knowledge or information to form a belief as to the truth of
 3
     the allegations.
 4
           86.    Federal Defendants admit the allegations in the first sentence of this
 5
     paragraph that three cattle were found on the Lambert allotment in January 2019.
 6
     The allegations in the first sentence of this paragraph that the cattle were left
 7
     “unlawfully” is a conclusion of law to which no response is required. The
 8
     allegations in the first sentence of this paragraph that the cattle were left on the
 9
     allotment “beyond the season of use dates authorized in [Diamond M’s] federal
10
     grazing permit,” purport to characterize that permit, which speaks for itself and is
11
     the best evidence of its content. Federal Defendants deny the remaining
12
     allegations in the first sentence of this paragraph because they lack sufficient
13
     knowledge or information to form a belief as to the truth of the allegations.
14
     Federal Defendants deny the allegations in the second sentence of this paragraph
15
     because they lack sufficient knowledge or information to form a belief as to the
16
     truth of the allegations
17
           87.    Federal Defendants deny the allegations in this paragraph because
18
     they lack sufficient knowledge or information to form a belief as to the truth of
19
     the allegations.
20
           88.    Federal Defendants deny the allegations in this paragraph because
21
     they lack sufficient knowledge or information to form a belief as to the truth of
22
     the allegations.
23
           89.    Federal Defendants deny the allegations in this paragraph because
24
     they lack sufficient knowledge or information to form a belief as to the truth of
25
     the allegations.
26

27

28

                                             FEDERAL DEFENDANTS’ ANSWER 16
     Case 2:20-cv-00223-RMP        ECF No. 12    filed 08/21/20   PageID.122 Page 17 of 30



 1
            90.    Federal Defendants deny the allegations in this paragraph because
 2
     they lack sufficient knowledge or information to form a belief as to the truth of
 3
     the allegations.
 4
            91.    Federal Defendants deny the allegations in this paragraph because
 5
     they lack sufficient knowledge or information to form a belief as to the truth of
 6
     the allegations.
 7
            92.    Federal Defendants deny the allegations in this paragraph because
 8
     they lack sufficient knowledge or information to form a belief as to the truth of
 9
     the allegations.
10
            93.    The allegations in this paragraph purport to characterize WDFW’s
11
     2016 predation reports, which speak for themselves and are the best evidence of
12
     their content.
13
            94.    The allegations in the first clause of the first sentence of this
14
     paragraph purport to characterize WDFW’s 2016 predation reports, which speak
15
     for themselves and are the best evidence of their content. Federal Defendants
16
     deny the allegations in the second clause of the first sentence of this paragraph.
17
     The allegations in the second sentence of this paragraph are too vague and
18
     ambiguous to permit Federal Defendants to frame a response, and are denied on
19
     that basis.
20
            95.    Federal Defendants deny the allegations in this paragraph because
21
     they lack sufficient knowledge or information to form a belief as to the truth of
22
     the allegations.
23
            96.    The allegations in this paragraph purport to characterize the WA
24
     wolf plan, which speaks for itself and is the best evidence of its content.
25
            97.    The allegations in the parenthetical to the first sentence of this
26
     paragraph and the accompanying footnote 11 purport to characterize a report from
27
     the U.S. Department of Agriculture, which speaks for itself and is the best
28

                                             FEDERAL DEFENDANTS’ ANSWER 17
     Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.123 Page 18 of 30



 1
     evidence of its content. Federal Defendants deny the remaining allegations in the
 2
     first sentence of this paragraph because they lack sufficient knowledge or
 3
     information to form a belief as to the truth of the allegations. The allegations in
 4
     the second sentence of this paragraph purport to characterize data gathered for
 5
     two studies by Washington State University (WSU), which speaks for itself and is
 6
     the best evidence of its content. Federal Defendants deny the allegations in
 7
     footnote 12 because they lack sufficient knowledge or information to form a
 8
     belief as to the truth of the allegations. The allegations in the third sentence of
 9
     this paragraph, including footnote 13, purport to characterize a 2016 WSU study,
10
     which speaks for itself and is the best evidence of its content. The allegations in
11
     the fourth and fifth sentences of this paragraph, including footnote 14, purport to
12
     characterize a 2017 WSU study, which speaks for itself and is the best evidence
13
     of its content.
14
            98.    Federal Defendants deny the allegations in the first sentence of this
15
     paragraph because they lack sufficient knowledge or information to form a belief
16
     as to the truth of the allegations. The allegations in the second sentence of this
17
     paragraph purport to characterize a map, which speaks for itself and is the best
18
     evidence of its content.
19
            99.    The allegations in the first sentence of this paragraph are too vague
20
     and ambiguous to permit Federal Defendants to frame a response, and are denied
21
     on that basis. Federal Defendants deny the allegations in the second sentence of
22
     this paragraph because they lack sufficient knowledge or information to form a
23
     belief as to the truth of the allegations. The allegations in the third sentence of
24
     this paragraph, including footnote 15, purport to characterize a newspaper article,
25
     which speaks for itself and is the best evidence of its content.
26
     “The Forest Service’s Failure to Responsibly Manage Livestock Grazing on
27
                                         the Colville”
28

                                            FEDERAL DEFENDANTS’ ANSWER 18
     Case 2:20-cv-00223-RMP       ECF No. 12     filed 08/21/20   PageID.124 Page 19 of 30



 1
            100. The allegations in this paragraph constitute conclusions of law to
 2
     which no response is required.
 3
            101. The allegations in this paragraph purport to characterize unidentified
 4
     communications with the Forest Service, which speak for themselves and are the
 5
     best evidence of their content.
 6
            102. The allegations in this paragraph purport to characterize a
 7
     communication from Washington Governor Jay Inslee to WDFW, which speaks
 8
     for itself and is the best evidence of its content.
 9
            103. The allegations in this paragraph regarding “ignoring,” “public
10
     outcry,” “problematic cattle grazing,” and “will likely end” are too vague and
11
     ambiguous to permit Federal Defendants to frame a response, and are denied on
12
     that basis.
13
            104. Federal Defendants admit the allegations in the first sentence of this
14
     paragraph and aver that any adjustments to time, intensity, duration, and location
15
     of annual grazing must be consistent with the operative grazing permit and
16
     allotment management plan. The allegations in the second sentence of this
17
     paragraph regarding “authorizes,” “repeatedly concentrate,” “known core wolf
18
     areas,” “active wolf rendezvous sites,” and “nearby dens,” are too vague and
19
     ambiguous to permit Federal Defendants to frame a response, and are denied on
20
     that basis. Federal Defendants deny the allegations in the third and fourth
21
     sentences of this paragraph. The allegations in the fifth sentence of this
22
     paragraph regarding “sat idly by,” “predations piled up,” “demands for dead
23
     wolves,” “swiftly met,” and “series of lethal control actions” are too vague and
24
     ambiguous to permit Federal Defendants to frame a response, and are denied on
25
     that basis.
26
            105. Federal Defendants deny the allegations in the first sentence of this
27
     paragraph. Federal Defendants admit the allegations in the first clause of the
28

                                             FEDERAL DEFENDANTS’ ANSWER 19
     Case 2:20-cv-00223-RMP       ECF No. 12     filed 08/21/20   PageID.125 Page 20 of 30



 1
     second sentence of this paragraph and aver that any adjustments to time and
 2
     location of annual grazing must be consistent with the operative grazing permit
 3
     and allotment management plan. The allegations in the second clause of the
 4
     second sentence of this paragraph regarding “core wolf areas,” are too vague and
 5
     ambiguous to permit Federal Defendants to frame a response, and are denied on
 6
     that basis. Federal Defendants admit the allegations in the third clause of the
 7
     second sentence of this paragraph that “the Forest Service can also modify the
 8
     class of livestock permitted to graze federal allotments,” but aver that such a
 9
     modification must either be requested by the permittee or proposed and
10
     authorized through the NEPA process, after which the permittee would have an
11
     opportunity to appeal any modifications. The allegations in the third sentence of
12
     this paragraph purport to characterize Diamond M’s grazing permits, which speak
13
     for themselves and are the best evidence of their content. Federal Defendants
14
     deny the allegations in the fourth sentence of this paragraph.
15
           106. The allegations in the first sentence of this paragraph are vague and
16
     ambiguous and therefore Federal Defendants deny them because they lack
17
     sufficient knowledge or information to form a belief as to the truth of the
18
     allegations. In addition, to the extent the allegations in the first sentence of this
19
     paragraph constitute conclusions of law, no response is required. The allegations
20
     in the second sentence of this paragraph purport to characterize Diamond M’s
21
     grazing permits, which speak for themselves and are the best evidence of their
22
     content.
23
           107. The allegations in the first sentence of this paragraph regarding
24
     “corrective action,” “repeated failure,” and “timely move” are too vague and
25
     ambiguous to permit Federal Defendants to frame a response, and are denied on
26
     that basis. Federal Defendants deny the allegations in the second sentence of this
27
     paragraph because they lack sufficient knowledge or information to form a belief
28

                                             FEDERAL DEFENDANTS’ ANSWER 20
     Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.126 Page 21 of 30



 1
     as to the truth of the allegations. The allegations in the third sentence of this
 2
     paragraph regarding “the permitted season of use dates for each of the five
 3
     allotments, which all expire between September 30 and October 31,” purport to
 4
     characterize the relevant grazing permits, which speak for themselves and are the
 5
     best evidence of their content. The remaining allegations in the third sentence of
 6
     this paragraph are too vague and ambiguous to permit Federal Defendants to
 7
     frame a response, and are denied on that basis. The allegations in the fourth
 8
     sentence of this paragraph constitute conclusions of law to which no response is
 9
     required. Federal Defendants deny the allegations in the fifth sentence of this
10
     paragraph. The allegations in the sixth sentence of this paragraph purport to
11
     characterize a letter, which speaks for itself and is the best evidence of its content.
12
     Federal Defendants deny the allegations in the seventh sentence of this paragraph
13
     because they lack sufficient knowledge or information to form a belief as to the
14
     truth of the allegations.
15
       “The Forest Service’s Outdated NEPA Analyses and AMPs for Diamond
16
                                        M’s Grazing”
17
           108. The allegations in this paragraph constitute conclusions of law to
18
     which no response is required. To the extent a response is required, Federal
19
     Defendants deny the allegations in this paragraph.
20
           109. The allegations in this paragraph constitute conclusions of law to
21
     which no response is required. Further, the allegations in this paragraph purport
22
     to characterize various allotment management plans, which speak for themselves
23
     and are the best evidence of their content.
24
           110. The allegations in this paragraph regarding “grazing authorizations”
25
     and “rely on” are too vague and ambiguous to permit Federal Defendants to frame
26
     a response, and are denied on that basis. Federal Defendants aver that the
27
     documents identified in the bullet points to this paragraph remain in effect.
28

                                            FEDERAL DEFENDANTS’ ANSWER 21
     Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.127 Page 22 of 30



 1
           111. Federal Defendants deny the allegations in this paragraph.
 2
           112. The allegations in this paragraph purport to characterize a letter,
 3
     which speaks for itself and is the best evidence of its content.
 4
           113. The allegations in the first four sentences of this paragraph purport to
 5
     characterize a letter, which speaks for itself and is the best evidence of its content.
 6
     Federal Defendants deny the allegations in the fifth sentence of this paragraph
 7
     because they lack sufficient knowledge or information to form a belief as to the
 8
     truth of the allegations.
 9
           114. Federal Defendants admit the allegations in this paragraph that “the
10
     Forest Service has not responded to Plaintiffs’ letter or issued any public notice
11
     indicating it would prepare supplemental NEPA analyses.” The remaining
12
     allegations in this paragraph constitute conclusions of law to which no response is
13
     required. To the extent a response is required, Federal Defendants deny the
14
     remaining allegations in this paragraph.
15
     “Potential Impacts to ESA-Listed Species and Their Habitats from Diamond
16
                                        M’s Grazing”
17
           115. The allegations in the first sentence of this paragraph constitute
18
     conclusions of law to which no response is required. To the extent a response is
19
     required, Federal Defendants deny the allegations in the first sentence. The
20
     allegations in the second and third sentences of this paragraph purport to
21
     characterize the Forest Service’s Biological Assessment for the 2019 Forest Plan
22
     (FS BA) and/or FWS’s Biological Opinion for the 2019 Forest Plan (FWS BO),
23
     which speak for themselves and are the best evidence of their content.
24
           116. Federal Defendants admit the allegation in the first sentence of this
25
     paragraph that portions of the Kettle-Wedge area overlap with Diamond M
26
     allotments. The remaining allegations in this paragraph purport to characterize the
27
     FWS BO and/or the Interagency Lynx Biology Team’s 2013 Canada Lynx
28

                                            FEDERAL DEFENDANTS’ ANSWER 22
     Case 2:20-cv-00223-RMP       ECF No. 12     filed 08/21/20   PageID.128 Page 23 of 30



 1
     Conservation Assessment and Strategy, 3rd edition, which speak for themselves
 2
     and are the best evidence of their content.
 3
           117. The allegations in the first sentence of this paragraph regarding
 4
     “adjacent lands” without a reference point and “may be present” are too vague
 5
     and ambiguous to permit Federal Defendants to frame a response, and are denied
 6
     on that basis. The allegations in the second sentence of this paragraph purport to
 7
     characterize the Forest Service’s August 11, 2006 Biological Evaluation for the
 8
     Big Border Cluster Grazing Allotments, which speaks for itself and is the best
 9
     evidence of its content.
10
           118. Federal Defendants admit the allegation in the first sentence of this
11
     paragraph that the whitebark pine is a candidate species for federal listing.
12
     Federal Defendants admit the allegation in the first sentence of this paragraph that
13
     the whitebark pine is present on the Diamond M allotments. The remaining
14
     allegations in this paragraph purport to characterize the FEIS and/or the Forest
15
     Service’s 2002 Fire Effects Information System Species Review for the Pinus
16
     albicaulis (whitebark pine), which speak for themselves and are the best evidence
17
     of their content.
18
           119. The allegations in the first sentence of this paragraph regarding
19
     Plaintiffs’ “information and belief” about Biological Assessments prepared by the
20
     Forest Service “since at least 2000” are too vague and ambiguous to permit
21
     Federal Defendants to frame a response, and are denied on that basis. Federal
22
     Defendants admit the allegation in the second sentence of this paragraph that they
23
     received a letter dated April 1, 2020 from Plaintiffs WildEarth Guardians and
24
     Western Watersheds Project. The remaining allegations in the second sentence
25
     regarding Plaintiffs’ characterization and/or legal effect of that letter constitute
26
     conclusions of law to which no response is required. To the extent a response is
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 23
     Case 2:20-cv-00223-RMP      ECF No. 12     filed 08/21/20   PageID.129 Page 24 of 30



 1
     required, Federal Defendants deny the remaining allegations in the second
 2
     sentence.
 3
                             “FIRST CLAIM FOR RELIEF”
 4
     “VIOLATIONS OF THE NATIONAL ENVIRONMENTAL POLICY ACT”
 5
     “(Failure to Address Impacts to Wolves Under the New Colville Forest Plan
 6
     and to Evaluate Reasonable Grazing Management Alternatives that Reduce
 7
                                Wolf-Livestock Conflicts)”
 8
           120. Federal Defendants restate and incorporate by reference their
 9
     response to all preceding paragraphs.
10
           121. The allegations in this paragraph and its subparagraphs A through E
11
     constitute conclusions of law to which no response is required. To the extent a
12
     response is required, Federal Defendants deny the allegations in this paragraph.
13
     Further, to the extent the allegations in this paragraph purport to characterize the
14
     FEIS, that document speaks for itself and is the best evidence of its content.
15
           122. The allegations in this paragraph constitute conclusions of law to
16
     which no response is required. To the extent a response is required, Federal
17
     Defendants deny the allegations in this paragraph.
18
           123. The allegations in this paragraph constitute conclusions of law to
19
     which no response is required. To the extent a response is required, Federal
20
     Defendants deny the allegations in this paragraph.
21
                            “SECOND CLAIM FOR RELIEF”
22
     “VIOLATIONS OF THE NATIONAL ENVIRONMENTAL POLICY ACT”
23
        “(Failure to Prepare Supplemental NEPA Analyses for the Diamond M
24
                              Allotment Management Plans)”
25
           124. Federal Defendants restate and incorporate by reference their
26
     response to all preceding paragraphs.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 24
     Case 2:20-cv-00223-RMP      ECF No. 12    filed 08/21/20   PageID.130 Page 25 of 30



 1
           125. The allegations in this paragraph constitute conclusions of law to
 2
     which no response is required.
 3
           126. The allegations in this paragraph constitute conclusions of law to
 4
     which no response is required.
 5
           127. The allegations in this paragraph constitute conclusions of law to
 6
     which no response is required. To the extent a response is required, Federal
 7
     Defendants deny the allegations in this paragraph.
 8
           128. The allegations in the first sentence of this paragraph regarding
 9
     “relies on” and “continue authorizing grazing” are too vague and ambiguous to
10
     permit Federal Defendants to frame a response, and are denied on that basis. The
11
     allegations in the second sentence of this paragraph constitute conclusions of law
12
     to which no response is required. To the extent a response is required, Federal
13
     Defendants deny the allegations in the second sentence of this paragraph.
14
           129. The allegations in this paragraph constitute conclusions of law to
15
     which no response is required. To the extent a response is required, Federal
16
     Defendants deny the allegations in this paragraph.
17
                            “THIRD CLAIM FOR RELIEF”
18
      “VIOLATIONS OF THE NATIONAL FOREST MANAGEMENT ACT”
19
         “(Revised Colville Forest Plan Fails to Meet NFMA’s Requirements)”
20
           130. Federal Defendants restate and incorporate by reference their
21
     response to all preceding paragraphs.
22
           131. The allegations in this paragraph constitute conclusions of law to
23
     which no response is required.
24
           132. The allegations in this paragraph constitute conclusions of law to
25
     which no response is required. To the extent a response is required, Federal
26
     Defendants deny the allegations in this paragraph.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 25
     Case 2:20-cv-00223-RMP      ECF No. 12     filed 08/21/20   PageID.131 Page 26 of 30



 1
           133. The allegations in the first sentence of this paragraph constitute
 2
     conclusions of law to which no response is required. To the extent a response is
 3
     required, Federal Defendants deny the allegations in the first sentence of this
 4
     paragraph. Federal Defendants deny the allegations in the second sentence of this
 5
     paragraph.
 6
           134. The allegations in this paragraph constitute conclusions of law to
 7
     which no response is required. To the extent a response is required, Federal
 8
     Defendants deny the allegations in this paragraph.
 9
                           “FOURTH CLAIM FOR RELIEF”
10
      “VIOLATIONS OF THE NATIONAL FOREST MANAGEMENT ACT”
11
      “(Diamond M’s Grazing Authorizations are Inconsistent with Forest Plan
12
                                          Direction)”
13
           135. Federal Defendants restate and incorporate by reference their
14
     response to all preceding paragraphs.
15
           136. The allegations in this paragraph constitute conclusions of law to
16
     which no response is required.
17
           137. The allegations in this paragraph purport to characterize the revised
18
     Colville Forest Plan, which speaks for itself and is the best evidence of its
19
     content.
20
           138. The allegations in the first sentence of this paragraph purport to
21
     characterize the revised Colville Forest Plan, which speaks for itself and is the
22
     best evidence of its content. Federal Defendants deny the allegations in the
23
     second sentence of this paragraph.
24
           139. The allegations in this paragraph constitute conclusions of law to
25
     which no response is required. To the extent a response is required, Federal
26
     Defendants deny the allegations in this paragraph.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 26
     Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.132 Page 27 of 30



 1
           140. The allegations in this paragraph constitute conclusions of law to
 2
     which no response is required. To the extent a response is required, Federal
 3
     Defendants deny the allegations in this paragraph.
 4
                             “FIFTH CLAIM FOR RELIEF”
 5
              “VIOLATIONS OF THE ENDANGERED SPECIES ACT”
 6
           “(Failure to Consult over the Impacts of Diamond M’s Grazing)”
 7
           141. Federal Defendants restate and incorporate by reference their
 8
     response to all preceding paragraphs.
 9
           142. The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           143. The allegations in the first sentence of this paragraph regarding “[a]t
12
     least since 2000” and “species such as” are too vague and ambiguous to permit
13
     Federal Defendants to frame a response, and are denied on that basis. The
14
     allegations in the second sentence of this paragraph constitute conclusions of law
15
     to which no response is required. To the extent a response is required, Federal
16
     Defendants deny the allegations in the second sentence of this paragraph.
17
           144. The allegations in this paragraph constitute conclusions of law to
18
     which no response is required. To the extent a response is required, Federal
19
     Defendants deny the allegations in this paragraph.
20
           145. The allegations in this paragraph constitute conclusions of law to
21
     which no response is required.
22
                                “REQUEST FOR RELIEF”
23
           The remaining paragraphs of Plaintiffs’ Complaint, denominated A-I
24
     constitute Plaintiffs’ request for relief to which no response is required. To the
25
     extent a further response may be required, Federal Defendants deny that Plaintiffs
26
     are entitled to the relief requested or any relief whatsoever.
27
                                    GENERAL DENIAL
28

                                             FEDERAL DEFENDANTS’ ANSWER 27
     Case 2:20-cv-00223-RMP       ECF No. 12    filed 08/21/20   PageID.133 Page 28 of 30



 1
           Federal Defendants deny each and every allegation of the Complaint not
 2
     otherwise expressly admitted, qualified, or denied herein. In addition, Federal
 3
     Defendants hereby expressly reserve the right to plead any affirmative defenses,
 4
     jurisdictional or justiciability bars to Plaintiffs’ claims, or any applicable state or
 5
     federal statutes that it may determine apply to this case as litigation of such claims
 6
     proceeds.
 7

 8
           WHEREFORE, Federal Defendants request that the Court dismiss the
 9
     Complaint in its entirety, render judgment for Federal Defendants and against
10
     Plaintiffs, and grant Federal Defendants any further relief that the nature of the
11
     case and justice require.
12

13
           Respectfully submitted this 21st day of August, 2020.
14

15
                                                 /s/ Emma L. Hamilton      .
                                                 EMMA L. HAMILTON
16                                               Trial Attorney
17                                               Natural Resources Section
                                                 P.O. Box 7611
18                                               Washington, D.C. 20044-7611
19                                               Tele: (202) 305-0479
                                                 emma.hamilton@usdoj.gov
20

21                                               SHAUN M. PETTIGREW
                                                 Trial Attorney
22                                               Natural Resources Section
23                                               c/o NOAA, Damage Assessment
                                                 7600 Sand Point Way, NE
24                                               Seattle, WA 98115
25                                               Phone: (206) 526-6881
                                                 shaun.pettigrew@usdoj.gov
26

27                                               MICHELLE M. SPATZ
                                                 Trial Attorney
28

                                            FEDERAL DEFENDANTS’ ANSWER 28
     Case 2:20-cv-00223-RMP   ECF No. 12   filed 08/21/20   PageID.134 Page 29 of 30



 1                                         Wildlife and Marine Resources Section
 2
                                           P.O. Box 7611, Ben Franklin Station
                                           Washington, D.C. 20044-7611
 3                                         Phone: (202) 598-9741
 4                                         michelle.spatz@usdoj.gov

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      FEDERAL DEFENDANTS’ ANSWER 29
     Case 2:20-cv-00223-RMP      ECF No. 12    filed 08/21/20   PageID.135 Page 30 of 30



 1                            CERTIFICATE OF SERVICE
 2
           I hereby certify that on August 21, 2020, I electronically filed the foregoing
 3

 4   with the Clerk of the Court using the CM/ECF System, which in turn

 5   automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 6
     case who are registered users of the CM/ECF system.
 7

 8

 9                                          /s/ Emma L. Hamilton
10                                          EMMA L. HAMILTON
                                            U.S. Department of Justice
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           FEDERAL DEFENDANTS’ ANSWER 30
